     Case 2:17-cv-01949-JAD-CWH Document 40 Filed 07/15/19 Page 1 of 1




                                                           ECF Nos. 18, 35, 39, 40




                                   ORDER

       Based on the parties' stipulation [ECF No. 40] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. All pending motions [ECF No. 18, 35] are DENIED as moot, and the Report and
Recommendation [ECF No. 39] is rejected as moot. The Clerk of Court is directed to CLOSE
THIS CASE.
                                                  _________________________________
                                                                   ___
                                                                    ____
                                                                    __ ____________
                                                                                 _____
                                                  U.S. District Judge  Jennifer
                                                                  dgee Jenn
                                                                         n iffer AA.. Do
                                                                                      Dorsey
                                                  Dated: July 15, 2019
